Exhibit 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED

 

SENIOR SUBORDINATED REVOLVING CREDIT AGREEMENT

 

BY AND BETWEEN

 

CLARIENT, INC.

 

AND

 

SAFEGUARD DELAWARE, INC.

 

DATED AS OF MARCH 14, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

LOANS TO BORROWER; ISSUANCE OF WARRANTS

6

 

 

 

 

2.1. Advances

6

 

2.2. Use of Proceeds

7

 

2.3. Interest

7

 

2.4. Extension Interest

7

 

2.5. Payments

7

 

2.6. Manner of Payment

7

 

2.7. Prepayments

8

 

2.8. Issuance of Warrants

8

 

 

 

3.

CLOSING; DELIVERIES; CONDITIONS TO ADVANCE

9

 

 

 

 

3.1. Closing Date

9

 

3.2. Closing Deliveries and Actions

9

 

3.3. Conditions to Advance

10

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF BORROWER

10

 

 

 

 

4.1. Organization and Qualification

10

 

4.2. Power and Authority

10

 

4.3. Subsidiaries and Affiliates

11

 

4.4. Capitalization

11

 

4.5. Authorization

11

 

4.6. No Violations or Conflicts

11

 

4.7. Consents and Approvals

12

 

4.8. Financial Statements; Disclosure

12

 

4.9. Absence of Changes

12

 

4.10. Litigation

13

 

4.11. Intellectual Property

13

 

4.12. Title to Assets, Properties and Rights

13

 

4.13. Compliance with Laws; Legal Requirements

14

 

4.14. Employees and Labor Matters

14

 

4.15. Brokers and Finders

15

 

4.16. Tax Matters

15

 

4.17. Books and Records

16

 

4.18. Offering Valid

16

 

 

 

5.

COVENANTS

16

 

 

 

 

5.1. Negative Covenants

16

 

5.2. Affirmative Covenants

17

 

5.3. Right of First Offer and Refusal

18

 

i

--------------------------------------------------------------------------------


 

 

5.4. No Third-Party Rights

19

 

5.5. Replacement Capital Facility; Capital Transaction

19

 

 

 

6.

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS, ETC

19

 

 

 

7.

EVENTS OF DEFAULT; REMEDIES

19

 

 

 

 

7.1. Events of Default

19

 

7.2. Remedies

20

 

 

 

8.

MISCELLANEOUS

21

 

 

 

 

8.1. Governing Law; Submission to Jurisdiction

21

 

8.2. Assignments; Successors; Third Party Rights

21

 

8.3. Entire Agreement; Amendment

21

 

8.4. Notices

21

 

8.5. Failure or Indulgence Not Waiver; Remedies Cumulative

22

 

8.6. Severability

22

 

8.7. Section Headings; Construction

23

 

8.8. Counterparts

23

 

8.9. Fees and Expenses

23

 

8.10. Reinstatement

23

 

8.11. Payment on Non-Business Days

23

 

8.12. Time of Day

23

 

8.13. WAIVER OF JURY TRIAL

24

 

 

 

9.

LENDER REPRESENTATIONS

24

 

 

 

 

9.1. Lender Representations. Lender represents and warrants to the Borrower as
follows:

24

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Note

 

Exhibit B

-

Form of Warrant

 

Exhibit C

-

Form of Borrowing Request

 

Exhibit D

-

Form of Registration Rights Agreement

 

Exhibit E

-

Form of Cash Projection Schedule

 

 

ii

--------------------------------------------------------------------------------


 

THIS INSTRUMENT AND THE RIGHTS EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF THAT
CERTAIN SUBORDINATION AGREEMENT, MADE AS OF MARCH 7, 2007, BY AND BETWEEN 
SAFEGUARD DELAWARE, INC., AND COMERICA BANK, AND ACKNOWLEDGED BY CLARIENT, INC.,
AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, AND
ANY TRANSFEREE BY ACCEPTANCE OF SUCH TRANSFER AGREES TO BE BOUND BY THE TERMS
THEREOF.

 

AMENDED AND RESTATED

 

SENIOR SUBORDINATED REVOLVING CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED SENIOR SUBORDINATED REVOLVING CREDIT AGREEMENT (this
“Agreement”) is made and entered into as of March 14, 2008, by and among
CLARIENT, INC, a Delaware corporation (“Borrower”), and SAFEGUARD DELAWARE,
INC., a Delaware corporation (the “Lender”).

 

RECITALS:

 

WHEREAS, Lender provided to Borrower a subordinated revolving credit facility in
the initial maximum aggregate principal amount of twelve million dollars
($12,000,000), on the terms and conditions set forth in that certain Senior
Subordinated Revolving Credit Agreement dated as of March 7, 2007 (the “Prior
Mezzanine Facility”); and

 

WHEREAS, Borrower has requested, and Lender has agreed, to amend and restate the
terms of the Prior Mezzanine Facility, to (among other things) increase the
maximum aggregate principal amount of the Commitment to twenty-one million
dollars ($21,000,000), as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.                                      DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“A/R and Asset Security Interests” has the meaning set forth in Section 5.5.

 

“Advance” and “Advances” have the respective meanings set forth in
Section 2.1(a) hereof.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Balance Sheet Date” has the meaning set forth in Section 4.8 hereof.

 

“Balance Sheet” has the meaning set forth in Section 4.8 hereof.

 

“Bankruptcy Law” has the meaning set forth in Section 7.1(b) hereof.

 

“Borrower” has the meaning set forth in the Preamble.

 

“Borrowing Request” means the form to be provided by Borrower to Lender in
connection with each requested Advance, which shall be in the form of Exhibit C
attached hereto.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or legal holiday in
the State of Delaware or the State of California.

 

“Capital Transaction” means the issuance of debt (including debt convertible to
equity) or equity by Borrower which results in net proceeds to Borrower of at
least fifteen million dollars ($15,000,000).

 

 “Capitalized Lease” means, with respect to any Person, any lease of such Person
as lessee that, in accordance with GAAP, is required to be classified and
accounted for as a capital lease on a balance sheet of that Person.

 

“Capitalized Lease Obligation” means, with respect to any Capitalized Lease of
any Person, the amount of the obligation of the lessee of such Capitalized Lease
that , in accordance with GAAP, would appear on a balance sheet of such lessee
in respect of such Capitalized Lease.

 

“Closing” has the meaning set forth in Section 3.1 hereof.

 

“Closing Date” has the meaning set forth in Section 3.1 hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Comerica Agreement” means that certain Amended and Restated Loan Agreement by
and between Borrower and Comerica Bank dated as of February 28, 2008, as amended
through the date hereof, and all documents, instruments and agreements executed
and delivered in connection therewith and amended through the date hereof, as
the same may be further amended from time to time, with the prior written
consent of Lender, which consent shall not be unreasonably withheld or delayed.

 

“Commitment” means the maximum aggregate principal amount which may be borrowed
hereunder (inclusive of those amounts borrowed under the Prior Mezzanine
Facility), being, as of the date hereof, twenty-one million dollars
($21,000,000), as the same may be reduced from time to time pursuant to and in
accordance with Section 2.7 hereof.

 

“Commitment Fee Warrants” has the meaning set forth in Section 2.8(a) hereof.

 

“Common Stock” means the common stock, par value $0.01, of Borrower.

 

“Continuance Fee Warrants” has the meaning set forth in Section 2.8(b) hereof.

 

“Default” means an event, condition, or circumstance the occurrence of which
would, with the passage of time, the giving of notice, or both, constitute an
Event of Default.

 

“Encumbrances” means all claims, liens, charges, security interests, pledges,
mortgages, or other restrictions or encumbrances.

 

“Environmental Laws” means any and all applicable federal, state, local, and
foreign laws and regulations relating to the protection of human health and
safety or emissions, discharge, releases, threatened releases, removal,
remediation, or abatement of pollutants, contaminants, chemicals, or industrial,
hazardous, or toxic substances or wastes into or in the environment (including,
without limitation, air, surface water, ground water, or land) or otherwise used
in connection with the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of pollutants, contaminants, hazardous
or toxic substances or wastes, as defined under such applicable laws.

 

2

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” means an event described in Section 7.1 hereof.

 

“Financial Statements” has the meaning set forth in Section 4.8 hereof.

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

 

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

 

“GE Capital Facility” means, collectively, (a) that certain Loan and Security
Agreement, dated as of September 29, 2006, by and among Borrower, Clarient
Diagnostic Services, Inc., CLRT Acquisition, LLC,  and GE Capital; and
(b) (i) that certain Master Lease Agreement, dated as of June 23, 2004, by and
between ChromaVision Oncology Services, Inc. (predecessor to Clarient Diagnostic
Services, Inc., an affiliate of Borrower) and GE Capital, and (ii) that certain
Master Security Agreement, dated as of July 15, 2003, by and between Borrower
and GE Capital, and, in each case, all documents, instruments and agreements
executed and delivered in connection therewith and all as amended through the
date hereof, as the same may be further amended from time to time, with the
prior written consent of Lender, which consent shall not be unreasonably
withheld or delayed.

 

“Governmental Authority” means any court or any federal, state, municipal, or
other domestic or foreign government or governmental or regulatory department,
commission, board bureau, agency, authority, or instrumentality.

 

“Guaranteed Obligations” means as to any Person, without duplication, any
obligation of such Person guaranteeing, providing comfort or otherwise
supporting any Indebtedness, lease, dividend, or other obligation (“primary
obligation”) of any other Person in any matter; provided that the term
Guaranteed Obligations shall not include endorsements for collection or deposit
in the ordinary course of business.  The amount of any Guaranteed Obligation at
any time shall be deemed to be an amount equal to the lesser at such time of
(x) the stated or determinable amount of the primary obligation in respect to
which such Guaranteed Obligation is incurred and (y) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Guaranteed Obligation, or, if not stated or determinable, the
maximum reasonably anticipated liability (assuming full performance) in respect
thereof.

 

“Intangible Assets” means all assets of Borrower which would be classified in
accordance with GAAP as intangible assets, including without limitation, all
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, trade-names, goodwill, experimental or organization expenses and
other like intangibles, the cash surrender value and other like intangibles of
any life insurance policy, treasury stock and unamortized debt discount.

 

“Indebtedness” of a Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person to pay the deferred purchase price of property or services incurred in
the ordinary course of business if the purchase price is due more than six
(6) months from the date the obligation in incurred, (d) all Capitalized Lease
Obligations of such Person, (e) the principal balance outstanding under any
synthetic lease, tax retention, operating lease, off-balance sheet loan or
similar off-balance sheet financing product, (f) all obligations of such Person
to purchase securities (or other property) which arise out of or

 

3

--------------------------------------------------------------------------------


 

in connection with the issuance or sale of the same or substantially similar
securities (or property), (g) all contingent or non-contingent obligations of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit or similar instrument, (h) all equity securities of
such Person subject to repurchase or redemption otherwise than at the sole
option of such Person, (i) all “earnouts” and similar payment obligations of
such Person, (j) all Indebtedness secured by a Lien on any asset of such Person,
whether or not such Indebtedness if otherwise an obligation of such Person,
(k) all obligations of such Person under any foreign exchange contract, currency
swap agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (l) all Guaranteed Obligations of such Person; and
(m) all obligations of such Person to trade creditors incurred in the ordinary
course of business and more than ninety (90) days past due.

 

“Intellectual Property” has the meaning set forth in Section 4.11(a) hereof.

 

“Laws” has the meaning set forth in Section 4.13 hereof.

 

“Lender” has the meaning set forth in the Preamble hereto.

 

“Licenses and Permits” has the meaning set forth in Section 4.13(b) hereof.

 

“Liquidity Event” means (a) the liquidation, dissolution or winding up of
Borrower, whether voluntary or involuntary, (b) a sale of all or substantially
all of the assets of Borrower, or (c) a merger or acquisition of Borrower by
another Person by means of any transaction or series of related transactions
(including any reorganization, merger or consolidation, but specifically
excluding any Capital Transaction) where following such transaction or series of
transactions Lender and/or its affiliated entities will own a minority of the
voting securities of Borrower or the surviving entity in such transaction or
series of transactions.  Notwithstanding the foregoing, a Liquidity Event shall
not be deemed to have occurred in the event that Lender and/or its affiliates
negotiate a stand-alone transfer of their respective equity interests (or a
portion thereof) in the Borrower to a third party without the involvement of
Borrower’s stockholders generally.

 

“Loan” means, collectively, the aggregate amount of all Advances from time to
time outstanding hereunder.

 

“Loan Documents” means this Agreement, the Note, the Warrants, the Subordination
Agreements, and any other agreements, documents, instruments and writings now or
hereafter existing, creating, evidencing, guarantying, securing or relating to
any of the liabilities of Borrower to Lender pursuant to and in connection with
this Agreement, together with all amendments, modifications, renewals or
extensions thereof.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on, the business, operations, properties, assets, liabilities,
financial condition or results of operations of Borrower and/or its
Subsidiaries, taken as a whole, or Borrower’s ability to perform its obligations
under this Agreement, the Note or the Warrants.

 

“Maturity Date” means the earlier of (a) April 15, 2009 or (b) the occurrence of
a Liquidity Event.

 

“Note” means that certain subordinated Amended and Restated Revolving Credit
Note issued by Borrower in favor of Lender pursuant to this Agreement, in the
form of Exhibit A hereto.

 

4

--------------------------------------------------------------------------------


 

“Order” means any order, execution, writ, injunction, judgment, decree, ruling,
assessment, or arbitration award.

 

“Outstanding Amounts” means the aggregate principal amount of Indebtedness, plus
interest thereon, outstanding hereunder and under the Note on any date of
determination.

 

“Permitted Liens” means (a) deposits or pledges to secure obligations under
workmen’s compensation, social security or similar laws, or under unemployment
insurance, (b) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the ordinary
course of business, (c) mechanic’s, workmen’s materialmen’s or other like
Encumbrances attaching only to equipment and real property arising in the
ordinary course of business with respect to obligations which are not due, or
which are being contested in good faith by appropriate proceedings which suspend
the collection thereof and in respect of which adequate reserves have been made
in accordance with GAAP (provided that such proceedings, do not in Lender’s
reasonable discretion, involve any substantial risk of the sale, loss or
forfeiture of such property or assets or any interest therein), (d) Liens set
forth in Schedule 4.12(a), (e) Encumbrances being contested in good faith,
(f) Liens created or assumed in connection with the financing or acquisition of
capital assets in an aggregate principal amount outstanding not greater than
five hundred thousand dollars ($500,000) at any time; provided that such liens
secure only such assets acquired and do not exceed the purchase price of the
subject assets; (g) attachment or judgment Encumbrances which individually or
when aggregated with all other attachments and judgments exceed by more than
fifty thousand dollars ($50,000) any insurance coverage applicable thereto (and
as to which the insurance company has acknowledged coverage in writing), subject
to customary deductibles and continue unsatisfied or unstayed for a period of
ten (10) days, and (h) liens in respect of the A/R and Asset Security Interests
which are imposed pursuant to the closing of a Replacement Credit Facility.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or governmental entity or any department, agency, or political
subdivision thereof.

 

“Prior Facility Warrants” has the meaning set forth in Section 2.8(c) hereof.

 

“Replacement Capital Facility” means any credit facility (which may include an
accounts receivable and/or capital leasing debt facility) provided by a third
party, which may be secured by all or a portion of the Borrower’s assets.

 

“Required Consents” has the meaning set forth in Section 4.7 hereof.

 

“Returns” has the meaning set forth in Section 4.16 hereof.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities” has the meaning set forth in Section 9.1(a) hereof.

 

 “Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Laws” means the Securities Act, the Securities Exchange Act of 1934,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

5

--------------------------------------------------------------------------------


 

“Subordination Agreements” means, collectively, (a) that certain Subordination 
Agreement dated as of March 7, 2007, by and among Borrower, Comerica Bank, and
Lender (as such may be amended from time to time) (the “Comerica/Safeguard
Subordination Agreement”); and (b)  any subordination agreement with a
third-party lender entered in connection with any Replacement Capital Facility
(and any refinancings thereof) (as such may be amended from time to time).

 

“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than fifty percent (50%) of the stock
or other units of ownership which by the terms thereof has the ordinary voting
power to elect the Board of Directors, managers or trustees of the entity, at
the time as of which any determination is being made, is owned by Borrower,
either directly or through another Subsidiary.

 

“Tax” as used in this Agreement, the term “Tax” means any of the Taxes and the
term “Taxes” means, with respect to any Person, (i) all applicable domestic and
foreign income taxes (including any tax on or based upon net income, or gross
income, or income as specially defined, or earnings, or profits, or selected
items of income, earnings or profits) and all applicable domestic and foreign
gross receipts, sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
environmental, property or windfall profits taxes, alternative or add-on minimum
taxes, customs duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts imposed by any taxing authority (domestic or foreign) on such
Person and (ii) any liability for the payment of any amount of the type
described in the immediately preceding clause (i) as a result of being a
“transferee” (within the meaning of Section 6901 of the Code or any other
applicable law) of another Person or a member of an affiliated, consolidated or
combined group.

 

“Warrants” means, collectively, the Commitment Fee Warrants, the Continuance Fee
Warrants and the Prior Facility Warrants.

 

2.                                      LOANS TO BORROWER; ISSUANCE OF WARRANTS.

 

2.1.  Advances.

 


(A)           GENERALLY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT
AND THE SUBORDINATION AGREEMENTS, INCLUDING WITHOUT LIMITATION RECEIPT OF THE
DELIVERIES SPECIFIED IN SECTION 3.2 AND THE OTHER CONDITIONS SPECIFIED IN
SECTION 3.3, LENDER SHALL ADVANCE FUNDS TO BORROWER (EACH SUCH ADVANCE,
INDIVIDUALLY, AN “ADVANCE”, AND ALL SUCH ADVANCES, THE “ADVANCES”) BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS VIA FEDERAL RESERVE SYSTEM TO:


 

 

Recipient Bank:

 

Comerica Bank

 

 

 

11512 El Camino Real

 

 

 

Suite 350B

 

 

 

San Diego, CA 92130

 

 

 

858 509-2399

 

 

 

Contact – Hang Landrum

 

 

 

 

 

ABA#:

 

121137522

 

Account Name:

 

Clarient, Inc. - Money Market

 

Account#:

 

1892035252

 

6

--------------------------------------------------------------------------------


 


(B)          ADVANCE PROCEDURES.


 

(I)            SUBJECT TO AND UPON THE TERMS AND CONDITIONS OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION THE CONDITIONS SPECIFIED IN SECTION 3.3, BORROWER
MAY REQUEST AN ADVANCE, IN A MINIMUM PRINCIPAL AMOUNT OF ONE MILLION DOLLARS
($1,000,000) (OR THE TOTAL REMAINING COMMITMENT, IF LESS), UP TO AN AGGREGATE
OUTSTANDING AMOUNT FOR ALL ADVANCES NOT TO EXCEED THE COMMITMENT.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, AMOUNTS BORROWED PURSUANT TO THIS
SECTION 2.1 MAY BE REPAID AND REBORROWED AT ANY TIME PRIOR TO THE MATURITY DATE,
AT WHICH TIME ALL ADVANCES THEN OUTSTANDING SHALL BE IMMEDIATELY DUE AND
PAYABLE.

 

(II)           WHENEVER BORROWER DESIRES AN ADVANCE, BORROWER WILL NOTIFY LENDER
BY FACSIMILE TRANSMISSION OR EMAIL NO LATER THAN 2:00 P.M. EASTERN TIME, NOT
LESS THAN TWO (2) BUSINESS DAYS PRIOR TO THE BUSINESS DAY ON WHICH THE ADVANCE
IS TO BE FUNDED.  EACH SUCH NOTIFICATION SHALL BE IN THE FORM OF A BORROWING
REQUEST IN SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO.  LENDER SHALL WIRE THE
AMOUNT OF ADVANCES MADE UNDER THIS SECTION 2.1(B) TO THE WIRE ADDRESS SET FORTH
IN SECTION 2.1(A), OR TO SUCH OTHER WIRE ADDRESS AS BORROWER HAS ADVISED LENDER
IN WRITING IN CONNECTION WITH SUCH BORROWING REQUEST.

 


(C)           ADVANCES UNDER PRIOR MEZZANINE FACILITY.  OUTSTANDING AMOUNTS OWED
PURSUANT TO (AND AS DEFINED UNDER) THE PRIOR MEZZANINE FACILITY ON THE DATE
HEREOF SHALL BE AND CONTINUE AS OUTSTANDING AMOUNTS UNDER (AND AS DEFINED UNDER)
THE TERMS OF THIS AGREEMENT.


 

2.2.  Use of Proceeds.  The proceeds from the Note shall be used by Borrower to
repay the GE Capital Facility and for general working capital and budgeted
capital expenditures and budgeted business purposes as approved by Borrower’s
Board of Directors from time to time.

 

2.3.  Interest.  Interest shall accrue on the unpaid principal balance of each
Advance at the rate of twelve percent (12%) per annum, accruing daily.  Interest
shall be capitalized quarterly, and shall otherwise be payable in the manner
provided in Section 2.5 below.  Interest shall be cumulative and shall be
calculated on the basis of a year of 365 or 366 days, for the actual number of
days elapsed.

 

2.4.  Extension Interest.  If and to the extent that any Outstanding Amounts
remain at any time after June 30, 2008, Borrower shall pay to Lender as
additional interest an amount equal to 1% per annum of such Outstanding Amounts,
accruing daily.

 

2.5.  Payments.

 


(A)           PRINCIPAL GENERALLY.  SUBJECT TO THE TERMS AND CONDITIONS OF THE
SUBORDINATION AGREEMENTS AND TO SECTION 7 AND SECTION 2.7(B) HEREOF, THE
OUTSTANDING AMOUNTS SHALL BE DUE AND PAYABLE ON THE MATURITY DATE.


 


(B)           INTEREST.  SUBJECT TO THE TERMS AND CONDITIONS OF THE
SUBORDINATION AGREEMENTS, PAYMENTS OF ACCRUED INTEREST ON THE PRINCIPAL BALANCE
OUTSTANDING HEREUNDER FROM TIME TO TIME, SHALL BE MADE (I) ON THE MATURITY DATE,
AND (II) IF EARLIER, IMMEDIATELY UPON RECEIPT BY THE BORROWER OF ANY PROCEEDS OF
ANY CAPITAL TRANSACTION, TOGETHER WITH ACCRUED AND UNPAID FEES AND COSTS
INCURRED BY LENDER IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.


 

2.6.  Manner of Payment.  All payments and prepayments of principal and interest
shall be made by wire of immediately available funds as directed by Lender
pursuant to written instructions provided to Borrower from time to time.  If any
payment of principal or interest required hereunder is due on a day that is not
a Business Day, such payment shall be due on the next succeeding Business Day,
and such extension of time shall be taken into account in calculating the amount
of interest payable hereunder.  All payments and prepayments shall be credited
first to accrued and unpaid interest, and then to the outstanding principal
amount of Advances.

 

7

--------------------------------------------------------------------------------


 

2.7.  Prepayments.

 


(A)           OPTIONAL PREPAYMENTS.  SUBJECT TO THE TERMS AND CONDITIONS OF THE
SUBORDINATION AGREEMENTS, BORROWER MAY PREPAY ALL OR ANY PORTION OF THE
OUTSTANDING PRINCIPAL BALANCE DUE UNDER THE NOTE AND ANY INTEREST ACCRUED
THEREON, AT ANY TIME AND FROM TIME TO TIME, WITHOUT PREMIUM OR PENALTY, PROVIDED
THAT BORROWER SHALL HAVE GIVEN LENDER NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR
WRITTEN NOTICE OF ITS INTENT TO SO PREPAY, AND THE AMOUNT OF SUCH PREPAYMENT. 
ANY SUCH PREPAYMENT SHALL NOT REDUCE THE COMMITMENT UNLESS SO REQUESTED IN
WRITING BY BORROWER.


 


(B)           MANDATORY PREPAYMENTS AND REDUCTION OF COMMITMENT.  SUBJECT TO THE
TERMS AND CONDITIONS OF THE SUBORDINATION AGREEMENTS:


 

(I)            IMMEDIATELY UPON THE CLOSING OF A REPLACEMENT CAPITAL FACILITY,
BORROWER SHALL CAUSE TO BE PAID TO LENDER A ONE-TIME PAYMENT IN AN AMOUNT EQUAL
TO THE PORTION OF THE OUTSTANDING AMOUNTS REFLECTING AMOUNTS PAID BY OR ON
BEHALF OF BORROWER TO TERMINATE THE GE CAPITAL FACILITY.

 

(II)           IMMEDIATELY UPON THE CLOSING OF A CAPITAL TRANSACTION, BORROWER
SHALL CAUSE TO BE PAID TO LENDER A ONE-TIME PAYMENT OF THE OUTSTANDING AMOUNTS. 
UPON SUCH OCCURRENCE THE COMMITMENT SHALL BE IMMEDIATELY AND IRREVOCABLY REDUCED
TO SIX MILLION DOLLARS ($6,000,000).

 

(III)          IMMEDIATELY UPON THE PREPAYMENT IN FULL OF AMOUNTS OWED UNDER THE
COMERICA AGREEMENT, THE GE CAPITAL FACILITY AND THE REPLACEMENT CAPITAL FACILITY
(IF ANY), ALL OUTSTANDING AMOUNTS SHALL BE PAID IN FULL.

 

(IV)          IMMEDIATELY UPON THE CONSUMMATION OF A LIQUIDITY EVENT (OTHER THAN
A CAPITAL TRANSACTION), ALL AMOUNTS OUTSTANDING HEREUNDER SHALL BE PAID IN FULL
AND THE COMMITMENT SHALL BE IMMEDIATELY AND IRREVOCABLY TERMINATED.

 

2.8.  Issuance of Warrants.

 


(A)           COMMITMENT FEE WARRANTS.  BORROWER SHALL ISSUE TO LENDER WARRANTS
(SUCH WARRANTS, THE “COMMITMENT FEE WARRANTS”) AT THE CLOSING IN THE FORM OF
EXHIBIT B ATTACHED HERETO, TO PURCHASE SHARES OF COMMON STOCK, EXERCISABLE IN
THE SOLE DISCRETION OF THE HOLDER THEREOF.  SUCH WARRANTS SHALL ENTITLE, BUT NOT
OBLIGATE, THE HOLDER THEREOF TO PURCHASE ONE MILLION FIVE HUNDRED FIFTY THOUSAND
(1,550,000) SHARES OF COMMON STOCK OF BORROWER AT AN EXERCISE PRICE OF $.01 PER
SHARE.


 


(B)           CONTINUANCE FEE WARRANTS.  SO LONG AS THE COMMITMENT HAS NOT BEEN
TERMINATED, BORROWER SHALL ISSUE TO LENDER ON EACH OF MAY 1, 2008, JULY 1, 2008,
SEPTEMBER 1, 2008 AND NOVEMBER 1, 2008, A WARRANT (SUCH WARRANTS, THE
“CONTINUANCE FEE WARRANTS”), IN THE FORM OF EXHIBIT B ATTACHED HERETO, TO
PURCHASE SHARES OF COMMON STOCK, EXERCISABLE IN THE SOLE DISCRETION OF THE
HOLDER THEREOF.  EACH SUCH CONTINUANCE FEE WARRANT SHALL ENTITLE, BUT NOT
OBLIGATE, THE HOLDER THEREOF TO PURCHASE FIVE HUNDRED FIFTY THOUSAND (550,000)
SHARES OF COMMON STOCK OF BORROWER, AT AN EXERCISE PRICE OF $.01 PER SHARE. 
NOTWITHSTANDING THE FOREGOING, (I) IN THE EVENT THAT, ON OR PRIOR TO THE DATE
THE APPLICABLE CONTINUANCE FEE WARRANT IS OTHERWISE TO BE ISSUED, THE COMMITMENT
IS REDUCED TO SIX MILLION DOLLARS ($6,000,000) AND THE MANDATORY PREPAYMENT HAS
BEEN PAID AS PROVIDED IN SECTION 2.7(B)(I), THEN BORROWER SHALL NOT BE OBLIGATED
TO ISSUE SUCH CONTINUANCE FEE WARRANT(S), AND (II) IN THE EVENT THAT ON OR PRIOR
TO MAY 1, 2008, BORROWER HAS CLOSED ON A REPLACEMENT CAPITAL FACILITY, THEN
BORROWER SHALL NOT BE OBLIGATED TO ISSUE THE MAY 1, 2008 CONTINUANCE FEE
WARRANT, IRRESPECTIVE OF THE SIZE OF THE COMMITMENT ON SUCH DATE.

 

8

--------------------------------------------------------------------------------


 


(C)           PRIOR MEZZANINE FACILITY WARRANTS.  BORROWER SHALL ISSUE TO LENDER
WARRANTS (SUCH WARRANTS, THE “PRIOR FACILITY WARRANTS”) AT THE CLOSING IN THE
FORM OF EXHIBIT B ATTACHED HERETO, TO PURCHASE SHARES OF COMMON STOCK,
EXERCISABLE IN THE SOLE DISCRETION OF THE HOLDER THEREOF.  SUCH WARRANTS SHALL
ENTITLE, BUT NOT OBLIGATE, THE HOLDER THEREOF TO PURCHASE NINETY-THREE THOUSAND
SEVEN HUNDRED FIFTY (93,750) SHARES OF COMMON STOCK OF BORROWER AT AN EXERCISE
PRICE OF $.01 PER SHARE.


 


(D)           REGISTRABLE SECURITIES.  ALL OF THE COMMON STOCK ISSUABLE UPON THE
EXERCISE OF THE WARRANTS SHALL CONSTITUTE REGISTRABLE SECURITIES UNDER THE
REGISTRATION RIGHTS AGREEMENT BETWEEN BORROWER AND LENDER DATED AS OF EVEN
HEREWITH IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT D.


 

3.                                      CLOSING; DELIVERIES; CONDITIONS TO
ADVANCE.

 

3.1.  Closing Date.  The closing of this Agreement (the “Closing”) is taking
place on the date hereof (“Closing Date”) and is being held at the offices of
Safeguard Scientifics, Inc., 435 Devon Park Drive, Building 800, Wayne,
Pennsylvania, contemporaneously with the execution of this Agreement.

 

3.2.  Closing Deliveries and Actions.  The parties shall make the following
deliveries and take the following actions at the Closing:

 


(A)           BORROWER SHALL DELIVER OR CAUSED TO BE DELIVERED TO LENDER (I) A
COUNTERPART OF THIS AGREEMENT, (II) THE NOTE, (III) THE COMMITMENT FEE WARRANTS,
(IV) THE PRIOR FACILITY WARRANTS, AND (V) A COUNTERPART TO THE REGISTRATION
RIGHTS AGREEMENT, EACH FULLY EXECUTED;


 


(B)           COUNSEL TO BORROWER SHALL DELIVER TO LENDER A LEGAL OPINION IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER


 


(C)           LENDER SHALL DELIVER OR CAUSED TO BE DELIVERED TO BORROWER A FULLY
EXECUTED COUNTERPART TO THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT;


 


(D)           BORROWER SHALL DELIVER A CERTIFICATE, EXECUTED ON BEHALF OF
BORROWER BY THE SECRETARY THEREOF, DATED AS OF THE CLOSING, CERTIFYING THE
INCUMBENCY OF EACH OF THE OFFICERS OF BORROWER EXECUTING THIS AGREEMENT, AND ALL
OTHER DOCUMENTS, INSTRUMENTS OR CERTIFICATES TO BE EXECUTED AND DELIVERED BY
BORROWER IN CONNECTION THEREWITH, AND ATTACHING CERTIFIED COPIES OF (I) THE
RESOLUTIONS OF A SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS OF BORROWER
APPROVING THIS AGREEMENT, THE WARRANTS, AND THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY, (II) TRUE, COMPLETE, AND ACCURATE COPIES OF EACH OF (X) THE CERTIFICATE
OF INCORPORATION OF BORROWER, CERTIFIED BY THE SECRETARY OF STATE OF THE STATE
OF DELAWARE, AND (Y) THE BYLAWS OF BORROWER, EACH OF WHICH REMAIN IN FULL FORCE
AND EFFECT, WITHOUT MODIFICATION, AS OF THE DATE OF THE CLOSING, AND (III) A
CERTIFICATE OF GOOD STANDING, ISSUED BY THE SECRETARY OF STATE OF THE STATES OF
DELAWARE AND CALIFORNIA, CERTIFYING THAT BORROWER IS IN GOOD STANDING, AS OF A
RECENT DATE PRIOR TO THE CLOSING, IN EACH SUCH JURISDICTION;


 


(E)           BORROWER SHALL DELIVER A CERTIFICATE, EXECUTED ON BEHALF OF
BORROWER BY THE CHIEF FINANCIAL OFFICER THEREOF, DATED AS OF THE CLOSING,
CERTIFYING THAT FINANCIAL STATEMENTS DELIVERED AT OR BEFORE CLOSING PURSUANT TO
THIS AGREEMENT HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP;


 


(F)            BORROWER, LENDER AND COMERICA SHALL HAVE AMENDED THE
SAFEGUARD/COMERICA SUBORDINATION AGREEMENT TO CONTEMPLATE THE TRANSACTIONS
CONTEMPLATED HEREIN; AND

 

9

--------------------------------------------------------------------------------


 


(G)           BORROWER, LENDER AND SAFEGUARD SCIENTIFICS (DELAWARE), INC. SHALL
HAVE DELIVERED A FULLY EXECUTED SECOND AMENDMENT TO AMENDED AND RESTATED
REIMBURSEMENT AND INDEMNITY AGREEMENT IN THE FORM PREVIOUSLY AGREED BY THE
PARTIES.


 

3.3.  Conditions to Advance.  It shall be a condition to Lender’s funding
Advances hereunder on or after the Closing Date that:

 


(A)           BORROWER SHALL HAVE DELIVERED TO LENDER A BORROWING REQUEST;


 


(B)           BORROWER SHALL HAVE DELIVERED TO LENDER A CERTIFICATE, EXECUTED ON
BEHALF OF BORROWER BY AN OFFICER THEREOF, DATED AS OF THE DATE OF SUCH PROPOSED
ADVANCE, CERTIFYING THAT THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING ON THE DATE OF SUCH ADVANCE OR WILL BE CAUSED BY SUCH ADVANCE (AFTER
GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF SUCH ADVANCE); AND THAT EACH
OF BORROWER’S REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE OTHER LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS IF REMADE ON THE
DATE OF SUCH ADVANCE, AFTER GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF
SUCH ADVANCE (UNLESS THEY RELATE TO A SPECIFIC DATE, IN WHICH CASE THEY SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE).


 


(C)           ALL AMOUNTS (INCLUDING, WITHOUT LIMITATION, FEES) REQUIRED TO HAVE
BEEN PAID PURSUANT TO THIS AGREEMENT, THE NOTE AND THE WARRANTS (TO THE EXTENT
SAME ARE PERMITTED TO BE PAID PURSUANT TO THE TERMS AND CONDITIONS OF THE
SUBORDINATION AGREEMENTS), SHALL HAVE BEEN PAID.


 

4.                                      REPRESENTATIONS AND WARRANTIES OF
BORROWER.

 

Borrower represents and warrants to, and covenants with, Lender, that the
following representations and warranties are true and correct in all material
respects, as of the date hereof.

 

4.1.  Organization and Qualification.  Borrower is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Each Subsidiary has been duly formed and is validly existing under
the laws of the jurisdiction of its formation.  Borrower has all requisite power
and authority to own, lease and operate its properties and to carry on its
business as presently conducted, and to enter into and carry out the
transactions contemplated by this Agreement and the other transactions
contemplated hereby.  Except as set forth on Schedule 4.1, Borrower is duly
licensed or qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the ownership of property or the conduct
of its business requires such licensing or qualification, except for failures to
be so licensed or qualified which, when taken together with all other such
failures, to be so licensed or qualified would not reasonably be expected to
have a Material Adverse Effect.  Borrower has made available to Lender true,
complete, and accurate copies of its respective formation documents, each as
amended to, and as in effect on, the date hereof, and its respective
organizational documents, minutes, corporate records and stock register and
transfer records.

 

4.2.  Power and Authority.  Borrower has all the requisite legal and other power
and authority to execute and deliver this Agreement and the other Loan Documents
to which it is a party, to consummate the transactions contemplated hereby and
thereby and to perform its obligations hereunder and thereunder, including the
issuance, sale and delivery of the Note and the Warrants. Each of the Loan
Documents to which Borrower is a party constitutes a legal, valid and binding
obligation of Borrower, enforceable against Borrower, in accordance with its
terms, except as may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to or affecting the
enforcement of creditors’ rights generally and (b) the effect of rules of law
governing the availability of equitable remedies.

 

10

--------------------------------------------------------------------------------


 

4.3.  Subsidiaries and Affiliates.  Borrower does not own or control, directly
or indirectly, any equity interest or investment in any corporation,
association, partnership, joint venture, limited liability company, or other
form of business or similar entity except as set forth on Schedule 4.3.

 

4.4.  Capitalization.

 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 4.4(A), THE CAPITALIZATION OF
BORROWER IS AS SET FORTH IN ITS MOST RECENT APPLICABLE FILINGS WITH THE SEC.


 


(B)           EXCEPT AS SET FORTH IN ITS MOST RECENT APPLICABLE FILINGS WITH THE
SEC AND THE WARRANTS, THERE ARE NO OUTSTANDING, ISSUED OR AUTHORIZED OPTIONS,
WARRANTS, PURCHASE AGREEMENTS, PARTICIPATION AGREEMENTS, SUBSCRIPTION RIGHTS,
CONVERSION RIGHTS, EXCHANGE RIGHTS OR OTHER SECURITIES, CONTRACTS, ARRANGEMENTS,
UNDERSTANDINGS OR COMMITMENTS THAT COULD REQUIRE BORROWER TO ISSUE, SELL OR
OTHERWISE CAUSE TO BECOME OUTSTANDING ANY OF THEIR RESPECTIVE AUTHORIZED BUT
UNISSUED SHARES OR ANY SECURITIES CONVERTIBLE INTO, EXCHANGEABLE FOR OR CARRYING
A RIGHT OR OPTION TO PURCHASE ANY SHARE, OR TO CREATE, AUTHORIZE, ISSUE, SELL OR
OTHERWISE CAUSE TO BECOME OUTSTANDING ANY NEW CLASS OF STOCK.  EXCEPT FOR THE
WARRANTS AND THIS AGREEMENT, THERE ARE NO OUTSTANDING STOCKHOLDERS’ AGREEMENTS,
REGISTRATION RIGHTS AGREEMENTS, OR RIGHTS OF FIRST REFUSAL PERTAINING TO THE
SHARES OF BORROWER. NONE OF THE ISSUED AND OUTSTANDING SHARES OF COMMON STOCK OF
BORROWER HAVE BEEN ISSUED IN VIOLATION OF ANY RIGHTS OF ANY PERSON OR IN
VIOLATION OF THE REGISTRATION REQUIREMENTS OF ANY APPLICABLE SECURITIES LAW.


 


(C)           ALL SHARES AND OTHER SECURITIES ISSUED BY BORROWER PRIOR TO THE
DATE HEREOF HAVE BEEN ISSUED IN ACCORDANCE WITH THE REQUIREMENTS OF THE
SECURITIES ACT, OR IN TRANSACTIONS EXEMPT FROM REGISTRATION UNDER THE SECURITIES
ACT, ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, AND ANY SIMILAR LAW,
RULE OR REGULATION OF ANY OTHER JURISDICTION.  BORROWER HAS COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT, ANY
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, OR ANY SIMILAR LAW, RULE OR
REGULATION OF ANY OTHER JURISDICTION IN CONNECTION WITH THE ISSUANCE OF ANY
SHARES OR OTHER SECURITIES PRIOR TO THE DATE HEREOF.


 

4.5.  Authorization.

 


(A)           THE EXECUTION AND DELIVERY BY BORROWER OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER AND THEREUNDER, AS APPLICABLE, HAVE BEEN DULY AUTHORIZED
BY ALL REQUISITE CORPORATE ACTION ON THE PART OF BORROWER, AND NO FURTHER
AUTHORIZATION ON THE PART OF BORROWER, ITS BOARD OF DIRECTORS AND STOCKHOLDERS
IS NECESSARY TO AUTHORIZE SUCH EXECUTION, DELIVERY AND PERFORMANCE.


 


(B)           THE ISSUANCE, SALE AND DELIVERY OF THE WARRANTS AND THE NOTE HAVE
BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON THE PART OF BORROWER
AND WHEN ISSUED, SOLD AND DELIVERED IN ACCORDANCE WITH THIS AGREEMENT, WILL BE
DULY AND VALIDLY ISSUED AND OUTSTANDING AND NOT SUBJECT TO PREEMPTIVE OR ANY
OTHER SIMILAR RIGHTS OF THE STOCKHOLDERS OF BORROWER OR OTHERS.


 

4.6.  No Violations or Conflicts.  The execution and delivery of this Agreement
and the other Loan Documents by Borrower and the performance by it of its
obligations hereunder and thereunder do not and will not (a) violate any
provision of law, statute, rule or regulation, or any Order of any court,
administrative agency or other governmental body applicable to Borrower or any
of its properties or assets, as applicable; (b) except as set forth on Schedules
4.7 and 4.8(b), conflict with or result in any breach of any of the terms,
conditions or provisions of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) or give rise to any
right of termination, cancellation or acceleration under or result in the
creation of any Encumbrances upon any of the properties or assets of Borrower
under, (i) Borrower’s organizational documents, or (ii) any note,

 

11

--------------------------------------------------------------------------------


 

indenture, mortgage, lease agreement, permit, license, grant of authority or
other contract, agreement or instrument to which Borrower is a party or by which
Borrower or any of its properties is bound or affected, except where any such
violation, conflict, breach or suspension described in this subsection would
not, individually or in the aggregate, result in a Material Adverse Effect.

 

4.7.  Consents and Approvals.  Except as set forth on Schedule 4.7
(collectively, the “Required Consents”), and except for filings required by
applicable securities laws, no consent, approval or authorization of, or
declaration to or filing or registration with, any Governmental Authority or
other Person, is required to be made or obtained by Borrower in connection with
the valid execution, delivery and performance of this Agreement and the other
Loan Documents, including the issuance, sale and delivery of the Warrants and
the shares issuable thereunder.

 

4.8.  Financial Statements; Disclosure.

 


(A)           BORROWER HAS DELIVERED TO LENDER TRUE, COMPLETE AND CORRECT COPIES
OF THE CONSOLIDATED BALANCE SHEET (“BALANCE SHEET”) OF BORROWER AS OF
DECEMBER 31, 2007 (“BALANCE SHEET DATE”) AND THE RELATED STATEMENTS OF
OPERATIONS AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED (THE “FINANCIAL
STATEMENTS”).  EXCEPT AS SET FORTH ON SCHEDULE 4.8(A), THE UNAUDITED FINANCIAL
STATEMENTS FAIRLY AND ACCURATELY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION, LIABILITIES AND OBLIGATIONS AND THE RESULTS OF OPERATIONS AS OF THE
DATES AND FOR THE PERIODS INDICATED, AND IN ACCORDANCE WITH GAAP, SUBJECT TO
ADJUSTMENTS.  EXCEPT AS DISCLOSED ON THE BALANCE SHEET OR THE FINANCIAL
STATEMENTS OR ON SCHEDULE 4.8(A), AS OF THE BALANCE SHEET DATE AND THE DATE
HEREOF (X) BORROWER HAS HAD NO OR HAS NO LIABILITIES (WHETHER MATURED OR
UNMATURED, FIXED OR CONTINGENT, LIQUIDATED OR UNLIQUIDATED OR OTHERWISE), OR
OBLIGATIONS, EXCEPT AS MAY HAVE BEEN INCURRED IN THE ORDINARY COURSE OF BUSINESS
FOLLOWING THE BALANCE SHEET DATE, AND (Y) BORROWER HAD OR HAS RESERVED OR
DISCLOSED ALL LIABILITY RESERVES THAT ARE REQUIRED TO BE RESERVED OR DISCLOSED
IN ACCORDANCE WITH GAAP.


 


(B)           NONE OF THE INFORMATION (FINANCIAL OR OTHERWISE) FURNISHED BY OR
ON BEHALF OF BORROWER TO LENDER HEREUNDER OR IN CONNECTION WITH THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY CONTAINS ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE.  EXCEPT AS SET FORTH
ON SCHEDULE 4.8(B), TO THE KNOWLEDGE OF BORROWER, THERE ARE NO FACTS THAT COULD
RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT AND HAVE
NOT BEEN SET FORTH IN THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR IN OTHER
DOCUMENTS DELIVERED TO LENDER IN CONNECTION HEREWITH.


 

4.9.  Absence of Changes.  Except as set forth on Schedule 4.9, since the
Balance Sheet Date to the date hereof and other than pursuant to transactions
contemplated by this Agreement and the Related Agreements:

 


(A)           THERE HAS BEEN NO ACTION, EVENT OR OCCURRENCE WHICH HAS HAD A
MATERIAL ADVERSE EFFECT;


 


(B)           BORROWER HAS NOT PERMITTED ANY OF ITS ASSETS, TANGIBLE OR
INTANGIBLE, TO BECOME SUBJECT TO ANY ENCUMBRANCES, EXCEPT FOR (I) LIENS FOR
CURRENT TAXES AND ASSESSMENTS NOT YET DUE, (II) PERMITTED LIENS AND (III) OTHER
ENCUMBRANCES WHICH ARE NOT REASONABLY LIKELY, INDIVIDUALLY OR IN THE AGGREGATE,
TO HAVE A MATERIAL ADVERSE EFFECT;


 


(C)           THERE HAS BEEN NO SALE, ASSIGNMENT, MORTGAGE, PLEDGE, LICENSE OR
TRANSFER OF ANY TANGIBLE OR INTANGIBLE ASSETS OF BORROWER EXCEPT AS NOT
PROHIBITED BY THIS AGREEMENT;

 

12

--------------------------------------------------------------------------------


 


(D)           EXCEPT FOR (I) THE INDEBTEDNESS EVIDENCED BY THE NOTE, THE
COMERICA AGREEMENT, AND THE GE CAPITAL FACILITY; AND (B) LIABILITIES INCURRED,
AND LIABILITIES UNDER CONTRACTS OR CAPITALIZED LEASE OBLIGATIONS, IN EACH CASE,
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, BORROWER HAS NOT INCURRED ANY
INDEBTEDNESS TO ANY PERSON, OR MADE ANY AGREEMENT OR COMMITMENT THEREFOR;


 


(E)           SINCE DECEMBER 31, 2007, THERE HAS BEEN NO CHANGE IN THE
RESPECTIVE ACCOUNTING METHODS, PRACTICES OR POLICIES FOLLOWED BY BORROWER, OR
ANY CHANGE IN DEPRECIATION OR AMORTIZATION POLICIES OR RATES THERETOFORE ADOPTED
UNLESS REQUIRED BY GAAP; AND


 


(F)            BORROWER IS NOT IN DEFAULT IN ANY RESPECT UNDER ANY CONTRACT
EXCEPT WHERE ANY SUCH DEFAULT WOULD NOT REASONABLY BE EXPECTED TO, INDIVIDUALLY
OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT.


 

4.10.  Litigation.  Except as set forth in Schedule 4.10 or as described in
filings with the SEC, there is no civil action, suit, claim, hearing,
investigation or proceeding pending (for which proper service has been made) or,
to the knowledge of Borrower, threatened against Borrower, or any property or
assets owned or possessed by Borrower, or, to the extent relating in any manner
to Borrower or the ability to consummate the transactions hereunder, any of
Borrower executives that is reasonably likely, either individually or in the
aggregate, to (a) adversely affect the validity of this Agreement, the Note or
the Warrants, or the transactions contemplated hereby or thereby, or (b) have a
Material Adverse Effect.

 

4.11.  Intellectual Property.

 


(A)           BORROWER HAS GOOD TITLE AND/OR THE RIGHT TO USE ALL INTELLECTUAL
PROPERTY (INCLUDING ALL SUCH PROPERTY IN WHICH BORROWER HAS AN INTEREST AS
LICENSEE) NECESSARY FOR THE CONDUCT OF ITS BUSINESS (THE “INTELLECTUAL
PROPERTY”);


 


(B)           AS OF THE DATE HEREOF BORROWER HAS NOT RECEIVED ANY NOTICE OF ANY
JUDICIAL, ADMINISTRATIVE OR ARBITRATION PROCEEDING INSTITUTED AGAINST ANY IT, OR
OF ANY CLAIM OR THREATENED CLAIM BY ANY PERSON AGAINST IT ALLEGING THAT THE
CONDUCT OF ITS BUSINESS INFRINGES ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER
PERSON; AND


 


(C)           TO THE BEST OF BORROWER’S KNOWLEDGE, ITS USE OR ENJOYMENT DOES
NOT, OR WOULD NOTE, VIOLATE ANY INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY,
AND NO THIRD PARTY IS INFRINGING UPON THE INTELLECTUAL PROPERTY;


 

except, in each case under clause (a), (b) and (c) of this Section 4.11, as are
not reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect.

 

4.12.  Title to Assets, Properties and Rights.

 


(A)           EXCEPT FOR PERMITTED LIENS, BORROWER HAS GOOD AND MARKETABLE TITLE
TO ALL OF ITS RESPECTIVE PROPERTIES, INTERESTS IN PROPERTIES AND ASSETS, REAL,
PERSONAL AND MIXED, TANGIBLE OR INTANGIBLE, THAT IT OWNS OR PURPORTS TO OWN THAT
IS USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS, FREE AND CLEAR OF ANY AND ALL
ENCUMBRANCES, EXCEPT FOR:  (I) LIENS, IF ANY, FOR CURRENT TAXES AND ASSESSMENTS
NOT YET DUE, AND (II) MINOR LIENS AND ENCUMBRANCES, IN EACH CASE, WHICH ARE NOT
REASONABLY LIKELY, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(B)           WITH RESPECT TO THE PROPERTY AND ASSETS LEASED OR LICENSED BY
BORROWER OR ITS SUBSIDIARIES, BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, IS IN
COMPLIANCE WITH SUCH LEASES OR LICENSES AND HOLDS VALID LEASEHOLD OR OTHER
INTERESTS FREE AND CLEAR OF ANY ENCUMBRANCES, EXCEPT AS ARE NOT REASONABLY
LIKELY, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.

 

13

--------------------------------------------------------------------------------


 


(C)           BORROWER HAS IN FULL FORCE AND EFFECT FIRE AND CASUALTY INSURANCE
POLICIES, AND INSURANCE AGAINST OTHER HAZARDS, RISKS AND LIABILITIES TO PERSONS
AND PROPERTY TO THE EXTENT AND IN THE MANNER CUSTOMARY FOR COMPANIES IN SIMILAR
BUSINESSES SIMILARLY SITUATED.  BORROWER HAS MADE AVAILABLE TO LENDER A TRUE,
COMPLETE AND CORRECT LIST, AND A SUMMARY DESCRIPTION OF THE COVERAGE PROVIDED
THEREBY, OF ALL LIABILITY INSURANCE POLICIES MAINTAINED BY BORROWER ON ITS
ASSETS OR IN RELATION TO ITS BUSINESS.  ALL OF SUCH POLICIES ARE IN FULL FORCE
AND EFFECT.  ALL PREMIUMS DUE ON SUCH INSURANCE POLICIES ON OR PRIOR TO THE DATE
HEREOF HAVE BEEN PAID.  AS OF THE DATE HEREOF, THERE ARE NO CLAIMS WITH RESPECT
TO BORROWER, NOR ITS RESPECTIVE ASSETS, PENDING UNDER ANY CURRENT OR PRIOR
INSURANCE POLICY.


 

4.13.  Compliance with Laws; Legal Requirements.

 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 4.13, BORROWER HAS COMPLIED, AND
IS IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH ALL FOREIGN, FEDERAL, STATE OR
LOCAL LAWS (INCLUDING COMMON LAW), STATUTES, CODES, ORDINANCES, RULES,
REGULATIONS, AND ORDERS OF GOVERNMENTAL AUTHORITIES APPLICABLE TO OR AFFECTING
THEM OR THEIR ASSETS OR BUSINESSES, INCLUDING, WITHOUT LIMITATION, ERISA AND
ENVIRONMENTAL LAWS (COLLECTIVELY, “LAWS”), EXCEPT FOR SUCH NON-COMPLIANCE WHICH
IS NOT REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER BORROWER,
NOR ANY OF ITS SENIOR OFFICERS, HAS RECEIVED NOTICE OF ANY VIOLATION (OR ANY
INVESTIGATION, INSPECTION, AUDIT, OR OTHER PROCEEDING BY ANY GOVERNMENTAL
AUTHORITY INVOLVING AN ALLEGATION OF ANY VIOLATION) OF ANY LAW BY OR AFFECTING
BORROWER, AND TO THE KNOWLEDGE OF BORROWER, NO INVESTIGATION, INSPECTION, AUDIT,
OR OTHER PROCEEDING BY ANY GOVERNMENTAL AUTHORITY INVOLVING AN ALLEGATION OF
VIOLATION OF ANY LAW IS THREATENED.


 


(B)           BORROWER HAS OBTAINED ALL OF THE REGISTRATIONS, APPLICATIONS,
FILINGS, CERTIFICATIONS, NOTICES, ORDERS, LICENSES, PERMITS, APPROVALS,
CONSENTS, QUALIFICATIONS, AUTHORIZATIONS AND WAIVERS OF ANY GOVERNMENTAL
AUTHORITY (“LICENSES AND PERMITS”) NECESSARY TO CONDUCT ITS RESPECTIVE BUSINESS
AS IT IS PRESENTLY BEING CONDUCTED AND HAS BEEN CONDUCTED AND IS IN COMPLIANCE
WITH ALL SUCH LICENSES AND PERMITS, AND SUCH LICENSES AND PERMITS ARE VALIDLY
ISSUED AND IN FULL FORCE AND EFFECT, EXCEPT WHERE THE FAILURE TO OBTAIN, OR TO
BE IN COMPLIANCE WITH, SUCH LICENSES AND PERMITS OR HAVE IN FULL FORCE AND
EFFECT IS NOT REASONABLY LIKELY, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A
MATERIAL ADVERSE EFFECT.


 

4.14.  Employees and Labor Matters.

 


(A)           TO BORROWER’S KNOWLEDGE, NONE OF BORROWER’S EMPLOYEES IS BOUND BY
ANY AGREEMENT WITH ANY OTHER PERSON THAT IS VIOLATED OR BREACHED BY SUCH
EMPLOYEE PERFORMING THE SERVICES HE OR SHE IS CURRENTLY PERFORMING FOR BORROWER.


 


(B)           BORROWER IS NOT DELINQUENT (I) IN ANY PAYMENTS TO ANY OF ITS
RESPECTIVE EMPLOYEES OR OTHER PERSONNEL FOR ANY WAGES, SALARIES, COMMISSIONS,
BONUSES OR OTHER DIRECT COMPENSATION, OR (II) IN ANY MATERIAL RESPECT, IN ANY
PAYMENTS TO CONSULTANTS, INDEPENDENT CONTRACTORS’ AGENTS, OR REPRESENTATIVES,
FOR ANY SERVICES PERFORMED BY THEM IN ANY CAPACITY, IN EACH CASE, TO THE DATE
HEREOF OR FOR AMOUNTS REQUIRED TO BE REIMBURSED TO ANY SUCH PERSON TO THE DATE
HEREOF.


 


(C)           AS OF THE DATE HEREOF, THERE IS NO COLLECTIVE BARGAINING AGREEMENT
OR UNION CONTRACT BINDING ON BORROWER, THERE HAS NOT BEEN ANY UNION ORGANIZING
ACTIVITY WITH RESPECT TO BORROWER, AND NO UNION VOTE IS PENDING WITH RESPECT TO
BORROWER.

 

14

--------------------------------------------------------------------------------


 


(D)           EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, (I) THERE ARE NO UNFAIR LABOR PRACTICE CHARGES OR COMPLAINTS,
MINIMUM WAGE OR OVERTIME OR EQUAL PAY CHARGES OR COMPLAINTS, OCCUPATIONAL SAFETY
AND HEALTH CHARGES OR COMPLAINTS, WRONGFUL DISCHARGE CHARGES OR COMPLAINTS,
EMPLOYEE GRIEVANCES, DISCRIMINATION CLAIMS OR WORKERS’ COMPENSATION CLAIMS
PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED AGAINST EITHER OF THEM
BEFORE ANY GOVERNMENTAL AUTHORITY, AND (II) NEITHER BORROWER NOR ANY OF ITS
SENIOR OFFICERS HAS RECEIVED NOTICE FROM ANY GOVERNMENTAL AUTHORITY OF ANY
ALLEGED VIOLATION OF APPLICABLE LAW THAT REMAINS UNRESOLVED RESPECTING
EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT, OR WAGE
AND HOURS.


 


(E)           BORROWER IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
FEDERAL, STATE, LOCAL AND FOREIGN LAWS, ORDINANCES, REGULATIONS AND ORDERS WITH
RESPECT TO THE WAGES, HOURS AND WORKING CONDITIONS OF ITS RESPECTIVE EMPLOYEES.


 


(F)            EXCEPT AS SET FORTH IN APPLICABLE FILINGS WITH THE SEC OR AS
OTHERWISE DISCLOSED TO LENDER, AS OF THE DATE HEREOF, NONE OF BORROWER’S
EXECUTIVE OFFICERS HAS AN EMPLOYMENT OR SEVERANCE AGREEMENT WITH BORROWER, OR
ANY OTHER AGREEMENT THAT PROVIDES FOR SEVERANCE PAYMENTS IN EXCESS OF $250,000
OR OTHER OBLIGATIONS MATERIAL TO THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A
WHOLE, UPON TERMINATION OF EMPLOYMENT.


 

4.15.  Brokers and Finders.  Neither Borrower, nor any of its officers,
directors, employees, agents or representatives, has employed any broker,
investment bank, financial advisor or finder in connection with this Agreement,
the other Loan Documents, or the transactions contemplated hereby and thereby.

 

4.16.  Tax Matters.  Other than with respect to Taxes being contested in good
faith as permitted under this Agreement, Borrower has timely filed all
respective federal, state, local and foreign tax returns, declarations of
estimated tax, tax reports, information returns and statements (collectively,
the “Returns”) required to be filed by it prior to the date hereof (other than
those for which extensions shall have been granted prior to the date hereof)
relating to (i) any federal Taxes and (ii) any other Taxes in any material
amount.  The Returns were complete and correct in all material respects and all
Taxes shown on the Returns to be due were timely paid.

 


(A)           AS OF THE DATE HEREOF, THERE ARE NO PENDING OR, TO THE BEST OF
BORROWER’S KNOWLEDGE, ANY THREATENED TAX AUDITS OF ANY RETURNS.


 


(B)           NO TAX ENCUMBRANCES (OTHER THAN FOR CURRENT TAXES NOT YET DUE AND
PAYABLE AND TAXES BEING CONTESTED IN GOOD FAITH) HAVE BEEN FILED AND NO
DEFICIENCY IN TAX HAS BEEN PROPOSED, ASSESSED OR ASSERTED IN WRITING AGAINST
BORROWER.


 


(C)           BORROWER HAS TIMELY WITHHELD AND PAID ALL TAXES REQUIRED TO HAVE
BEEN WITHHELD AND PAID BY IT IN CONNECTION WITH ANY AMOUNTS PAID OR OWING TO ANY
EMPLOYEE OF BORROWER.


 


(D)           BORROWER HAS NEVER BEEN A MEMBER OF AN AFFILIATED GROUP WITHIN THE
MEANING OF SECTION 1504 OF THE CODE, OR FILED OR BEEN INCLUDED IN A COMBINED,
CONSOLIDATED OR UNITARY RETURN OTHER THAN AN AFFILIATED GROUP (AND RELATED
RETURN) IN WHICH BORROWER IS THE COMMON PARENT.


 


(E)           BORROWER IS NOT LIABLE FOR TAXES OF ANY OTHER PERSON (OTHER THAN
ITS SUBSIDIARIES), AND BORROWER IS NOT UNDER ANY CONTRACTUAL OBLIGATION TO
INDEMNIFY ANY PERSON WITH RESPECT TO TAXES, NOR A PARTY TO ANY TAX SHARING
AGREEMENT OR OTHER AGREEMENT PROVIDING FOR PAYMENTS BY BORROWER WITH RESPECT TO
TAXES.


 


(F)            BORROWER IS NOT A PARTY TO ANY JOINT VENTURE, PARTNERSHIP OR
OTHER ARRANGEMENT OR CONTRACT THAT COULD BE TREATED AS A PARTNERSHIP FOR FEDERAL
INCOME TAX PURPOSES.

 

15

--------------------------------------------------------------------------------


 

4.17.  Books and Records.  The books and records of Borrower, including with
respect to operations, employees and properties, have been maintained in the
usual, regular and ordinary manner, all entries with respect thereto have been
accurately made, and all transactions have been accurately accounted for, except
as could not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect.

 

4.18.  Offering Valid.  Assuming the accuracy of the representations of Lender
in Section 9 hereof, the offer, sale and issuance of the Note and the Warrants
will be exempt from the registration requirements of the Securities Act and any
similar law, rule or regulation of any other jurisdiction and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.  Neither Borrower nor any agent on Borrower’s behalf, has
solicited or will solicit any offers to sell or has offered to sell or will
offer to sell all or any part of the Note or the Warrants so as to bring the
sale of such Note or Warrants within the registration provisions of the
Securities Act.

 


5.             COVENANTS.


 

5.1.  Negative Covenants.  Borrower covenants to Lender that at any time as
there shall be any Outstanding Amount or the Commitment has not been irrevocably
terminated, unless Lender has first consented thereto in writing, Borrower will
not:

 


(A)           INCUR OR GUARANTEE ANY INDEBTEDNESS OTHER THAN (WITHOUT
DUPLICATION):  (I) AMOUNTS CURRENTLY OUTSTANDING OR AVAILABLE UNDER THE COMERICA
AGREEMENT AND GE CAPITAL FACILITY, AND REFINANCINGS THEREOF (WHICH REFINANCINGS
SHALL BE SUBJECT TO THE PRIOR WRITTEN CONSENT OF LENDER) OR ANY REPLACEMENT
CREDIT FACILITY (AND REFINANCINGS THEREOF); (II) INDEBTEDNESS OUTSTANDING ON THE
DATE HEREOF AND IDENTIFIED ON SCHEDULE 5.1(A) (AND REFINANCINGS THEREOF);
(III) INDEBTEDNESS INCURRED, AND INDEBTEDNESS UNDER CONTRACTS OR CAPITALIZED
LEASE OBLIGATIONS, IN EACH CASE, ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS; (IV) INDEBTEDNESS OWED TO ANY SUBSIDIARY OF BORROWER; (V) INDEBTEDNESS
CONSISTING OF GUARANTIES FOR THE BENEFIT OF SUBSIDIARIES OF BORROWER;
(VI) DURING THE TERM OF THE GE CAPITAL FACILITY, OTHER INDEBTEDNESS PERMITTED
UNDER THE GE CAPITAL FACILITY, AS IN EFFECT ON THE DATE HEREOF; AND (VII) IF
APPLICABLE, INDEBTEDNESS ISSUED IN A CAPITAL TRANSACTION.


 


(B)           SELL, TRANSFER OR OTHERWISE DISPOSE OF IN ANY TRANSACTION OR
SERIES OF RELATED TRANSACTIONS DURING THE TERM OF THIS AGREEMENT ANY OF
BORROWER’ ASSETS (OTHER THAN (I) SALES OF PRODUCTS OR INTELLECTUAL PROPERTY IN
THE ORDINARY COURSE OF BUSINESS; (II) REINVESTMENTS OR CONVERSIONS OF CASH
EQUIVALENTS TO CASH OR OTHER CASH EQUIVALENTS, (III) DISPOSITIONS OF ASSETS THAT
ARE NO LONGER USED OR USEFUL IN ITS BUSINESS AND (IV) TRANSFERS OF ASSETS TO
SUBSIDIARIES).


 


(C)           ACQUIRE ANY SECURITIES OF, OR OTHER OWNERSHIP INTEREST IN, ANY
PERSON IN ANY TRANSACTION OR SERIES OF TRANSACTIONS (OTHER THAN
(I) REINVESTMENTS OR CONVERSIONS OF CASH EQUIVALENTS AND (II) INVESTMENTS IN
SUBSIDIARIES);


 


(D)           DECLARE OR PAY ANY DISTRIBUTIONS ON, OR MAKE ANY REDEMPTIONS OF,
ANY CLASS OR SERIES OF ITS SHARES (OTHER THAN, SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT THEN EXISTS OR WOULD RESULT THEREFROM, REPURCHASES OF COMMON STOCK OF
BORROWER FROM FORMER EMPLOYEES, WHICH SHALL NOT EXCEED FIFTY THOUSAND DOLLARS
($50,000) IN THE AGGREGATE IN ANY FISCAL YEAR OF BORROWER);


 


(E)           ENTER INTO ANY AGREEMENT, ARRANGEMENT OR TRANSACTION WITH ANY
OFFICER OR KEY EMPLOYEE OF BORROWER, OR ANY AFFILIATE (OTHER THAN LENDER AND ITS
AFFILIATES), RELATIVE, BENEFICIARY OR EMPLOYEE OF THE FOREGOING, ON TERMS TAKEN
AS A WHOLE ARE LESS FAVORABLE TO BORROWER, AS THE CASE MAY BE, THAN WOULD BE
AVAILABLE IN AN ARM’S-LENGTH TRANSACTION BETWEEN WILLING PARTIES (OTHER THAN
EMPLOYMENT TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS);

 

16

--------------------------------------------------------------------------------


 


(F)            UNDERTAKE OR AGREE TO UNDERTAKE ANY MERGER OR CONSOLIDATION,
WHETHER OR NOT BORROWER OR A SUBSIDIARY IS THE SURVIVING CORPORATION (OTHER THAN
MERGERS AND CONSOLIDATIONS WITH ANY SUBSIDIARY IN WHICH BORROWER IS THE
SURVIVING ENTITY);


 


(G)           (I) CHANGE THE ORGANIC FORM OF BORROWER FROM THAT OF A CORPORATION
FORMED UNDER DELAWARE LAW, OR (II) ISSUE ADDITIONAL SHARES OF BORROWER STOCK,
OTHER THAN AS THOSE SHARES DESCRIBED AND PERMITTED TO BE ISSUED TO LENDER UNDER
THIS AGREEMENT AND OPTION AND WARRANT SHARES ISSUED AS A RESULT OF THE EXERCISE,
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, OF ANY OPTIONS OR WARRANTS CURRENTLY
OUTSTANDING OR PERMITTED UNDER THIS AGREEMENT; OR


 


(H)           CHANGE BORROWER’S OR ANY SUBSIDIARY’S GENERAL LINE OF BUSINESS.


 

5.2.  Affirmative Covenants.  Borrower covenants to Lender that at any time as
there shall be any Outstanding Amount and the Commitment has not been
irrevocably terminated:

 


(A)           FINANCIAL STATEMENTS.  BORROWER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO LENDER:


 

(I)            AS SOON AS PRACTICABLE (BUT IN ANY EVENT NOT LATER THAN
SEVENTY-FIVE (75) DAYS AFTER THE END OF EACH APPLICABLE FISCAL YEAR OF BORROWER
INCLUDING AND AFTER 2008), THE CONSOLIDATED BALANCE SHEET OF BORROWER, AS AT THE
END OF SUCH YEAR, AND THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENT OF
INCOME AND STATEMENT OF CASH FLOW, SETTING FORTH IN COMPARATIVE FORM THE FIGURES
FOR THE PREVIOUS FISCAL YEAR (IF APPLICABLE) AND ALL SUCH CONSOLIDATED AND
CONSOLIDATING STATEMENTS TO BE IN REASONABLE DETAIL, PREPARED IN ACCORDANCE WITH
GAAP, TOGETHER WITH THE REPORT OF BORROWER’S INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER;

 

(II)           AS SOON AS PRACTICABLE AND TO THE EXTENT POSSIBLE WITHIN THIRTY
(30) DAYS AFTER THE END OF EACH MONTH, COPIES OF BORROWER’S INTERNALLY PREPARED
CONSOLIDATED BALANCE SHEET, EACH AS AT THE END OF SUCH MONTH, AND THE RELATED
CONSOLIDATED STATEMENT OF INCOME AND STATEMENT OF CASH FLOW FOR SUCH MONTH, ALL
IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP WITH THE EXCEPTION OF
NOTES TO THE FINANCIAL STATEMENTS, TOGETHER WITH A CERTIFICATION BY THE CHIEF
FINANCIAL OFFICER OF BORROWER (IN HIS OF HER CAPACITY AS AN OFFICER OF BORROWER
AND WITHOUT PERSONAL LIABILITY) THAT THE INFORMATION CONTAINED IN SUCH FINANCIAL
STATEMENTS FAIRLY PRESENTS IN ALL MATERIAL RESPECTS BORROWER’S FINANCIAL
POSITION ON THE DATE THEREOF (SUBJECT TO YEAR END ADJUSTMENTS); AND

 

(III)          AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN SIXTY (60)
DAYS AFTER THE DATE HEREOF, OF A BUSINESS PLAN FOR SUCH FUTURE PERIODS, AND
INCLUDING SUCH ITEMS, AS IS REQUESTED BY LENDER, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER;

 

(IV)          AS SOON AS AVAILABLE (AND UNLESS UNREASONABLE, WITHIN THIRTY (30)
DAYS) AFTER THE END OF EACH MONTH, A CASH PROJECTION IN A FORM CONSISTENT WITH
THE SCHEDULE SHOWN ON EXHIBIT E; AND

 

(V)           ALL OTHER INFORMATION REASONABLY REQUESTED BY LENDER.

 


(B)           EXISTENCE.  BORROWER WILL DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE.

 

17

--------------------------------------------------------------------------------


 


(C)           COMPLIANCE WITH LAWS; APPROVALS AND AUTHORITY.  EXCEPT AS IS NOT
REASONABLY LIKELY, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE
EFFECT, BORROWER WILL COMPLY WITH THE APPLICABLE LAWS AND REGULATIONS WHEREVER
ITS BUSINESS IS CONDUCTED INCLUDING, WITHOUT LIMITATION, ERISA AND ALL
ENVIRONMENTAL LAWS, AND ALL ORDERS OF ANY TRIBUNAL UNDER ANY SUCH LEGISLATION
THAT APPLIES TO THE CONDUCT OF OPERATING AND ADMINISTERING ITS BUSINESS.


 


(D)           ERISA COMPLIANCE.  UPON REASONABLE REQUEST OF LENDER, BORROWER
WILL (I) PROMPTLY UPON ITS FILING THE SAME, OR AS SOON AS POSSIBLE AFTER
NOTIFICATION TO BORROWER OF THE FILING BY ANOTHER PERSON OF THE SAME, WITH THE
DEPARTMENT OF LABOR OR INTERNAL REVENUE SERVICE, FURNISH TO LENDER COPIES OF THE
MOST RECENT ACTUARIAL STATEMENT, IF ANY, REQUIRED TO BE SUBMITTED UNDER
§103(D) OF ERISA AND ANNUAL REPORT - FORM 5500, WITH ALL REQUIRED ATTACHMENTS,
IN RESPECT OF EACH GUARANTEED PENSION PLAN, AND (II) PROMPTLY UPON RECEIPT OR
DISPATCH BY BORROWER, OR AS SOON AS POSSIBLE AFTER NOTIFICATION TO BORROWER OF
RECEIPT OR DISPATCH BY ANOTHER PERSON, FURNISH TO LENDER ANY NOTICE, REPORT OR
DEMAND SENT OR RECEIVED IN RESPECT OF A GUARANTEED PENSION PLAN UNDER §§302,
4041, 4042, 4043, 4063, 4065, 4066 AND 4068 OF ERISA, OR IN RESPECT OF A
MULTIEMPLOYER PLAN, UNDER §§4041A, 4202, 4219, 4242, OR 4245 OF ERISA WHICH
INVOLVES A LIABILITY WHICH IS REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(E)           INSURANCE.  BORROWER SHALL MAINTAIN IN FULL FORCE AND EFFECT FIRE
AND CASUALTY INSURANCE POLICIES, AND INSURANCE AGAINST OTHER HAZARDS, RISKS AND
LIABILITIES TO PERSONS AND PROPERTY TO THE EXTENT AND IN THE MANNER CUSTOMARY
FOR COMPANIES IN SIMILAR BUSINESSES SIMILARLY SITUATED.


 


(F)            TAXES.  BORROWER WILL DULY PAY AND DISCHARGE, OR CAUSE TO BE PAID
AND DISCHARGED, BEFORE THE SAME SHALL BECOME OVERDUE OR SUBJECT TO PENALTY OR
INTEREST, ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES IMPOSED UPON IT
AND ITS REAL PROPERTIES, SALES AND ACTIVITIES, OR ANY PART THEREOF, OR UPON THE
INCOME OR PROFITS THEREFROM; PROVIDED THAT ANY SUCH TAX, ASSESSMENT, OR CHARGE
NEED NOT BE PAID IF THE VALIDITY OR AMOUNT THEREOF SHALL CURRENTLY BE CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND IF SUCH, BORROWER SHALL HAVE SET
ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO.


 


(G)           CLAIMS; LITIGATION.  BORROWER WILL INFORM LENDER, PROMPTLY AFTER
RECEIPT BY BORROWER OF NOTICE OF ANY MATERIAL THREATENED OR POTENTIAL ADVERSE
CLAIM, DISPUTE, LITIGATION AND GOVERNMENTAL INVESTIGATION OR CITATION AGAINST
BORROWER THAT, IF ADVERSELY DETERMINED, IS REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(H)           NOTICE OF FAILURE TO COMPLY WITH COVENANTS.  BORROWER SHALL
PROMPTLY GIVE PROMPT NOTICE TO LENDER OF ANY DEFAULT OR EVENT OF DEFAULT.


 


(I)            EXPENSES.  SUBJECT TO THE TERMS AND CONDITIONS OF THE
SUBORDINATION AGREEMENTS, BORROWER SHALL PAY OR REIMBURSE LENDER FOR ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING BUT NOT LIMITED TO
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) LENDER MAY PAY OR INCUR IN
CONNECTION WITH (I) THE TRANSACTIONS CONTEMPLATED HEREBY AND (II) THE COLLECTION
OR ENFORCEMENT OF THIS AGREEMENT, THE NOTE AND THE WARRANTS, AND ALL AMENDMENTS
IN CONNECTION THEREWITH AND IN ALL OTHER DOCUMENTATION RELATED THERETO MADE AT
BORROWER’S REQUEST, AND ANY AND ALL WAIVERS AND CONSENTS, INCLUDING WITHOUT
LIMITATION ANY FEES AND DISBURSEMENTS INCURRED IN DEFENSE OF OR TO RETAIN
AMOUNTS OF PRINCIPAL, INTEREST OR FEES PAID, AND ANY CLAIMS, DAMAGES, INTEREST
(INCLUDING POST-PETITION INTEREST), JUDGMENTS, COSTS, OR EXPENSES AWARDED IN
RESPECT THEREOF.  ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 5.2(I) SHALL
SURVIVE ANY TERMINATION OF THIS AGREEMENT AND THE REPAYMENT OF THE LOAN.


 

5.3.  Right of First Offer and Refusal.  So long as the Commitment has not been
terminated, Borrower shall notify Lender in writing not less than thirty (30)
days prior to its seeking any credit arrangement intended to be subordinate to
the GE Capital Facility, any Replacement Capital Facility or the Comerica
Agreement and shall accord Lender the right of first offer with respect to such

 

18

--------------------------------------------------------------------------------


 

arrangements.  In the event Borrower does not reach agreement with Lender on the
terms of any such credit facility required by Borrower and Borrower seeks third
party financing, Borrower shall notify Lender in writing, not less than five
(5) Business Days prior to its acceptance of any such alternate financing of the
terms of such financing, and Lender shall have the right to match such terms and
provide such financing to Borrower.

 

5.4.  No Third-Party Rights.  Nothing expressed or referred to in this Agreement
will be construed to give any Person other than the parties to this Agreement
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.

 

5.5.  Replacement Capital Facility; Capital Transaction.  If Borrower uses an
Advance to repay amounts Borrower owes under the GE Capital Facility, upon
termination of the GE Capital Facility, at the request of Lender (but subject to
the Subordination Agreements) Borrower shall promptly and diligently take all
reasonably necessary actions to execute and deliver all instruments, financing
statement terminations, certificates, agreements or other documents to transfer
to Lender substantially the rights that GE Capital had to the assets of Borrower
under the GE Capital Facility (the “A/R and Asset Security Interests”).  In
connection with the closing of a Replacement Capital Facility, and provided that
Borrower repays the portion of the Outstanding Amounts representing the proceeds
of this facility applied by Borrower to terminate the GE Capital Facility,
Lender shall likewise promptly and diligently take all actions reasonably
necessary to terminate all instruments, financing statements, certificates,
agreements or other documents and to release such A/R and Asset Security
Interests and execute appropriate subordination agreements and/or amendments
thereto and take such other actions as may be reasonably necessary so as to
enable Borrower to consummate the Replacement Capital Facility.  Borrower shall
reimburse Lender for its reasonable out-of-pocket expenses (including
professional fees) relating to the transfer of the A/R and Asset Security
Interests.  Furthermore Lender agrees to cooperate in good faith with Borrower
so as to facilitate the completion of a Capital Raise and/or a Replacement
Capital Facility, including (by way of example), by approving an amendment to
Borrower’s certificate of incorporation to authorize a reasonably sufficient
number of additional shares of Borrower’s common stock, providing waivers of
preemptive rights, registration rights and/or advance notification requirements
in connection with such transactions.

 


6.             SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS, ETC.


 

Except as expressly provided to the contrary, all covenants and agreements
contained in this Agreement shall survive the Closing and shall remain in full
force and effect as of the date when made.  The representations and warranties
hereunder shall survive so long as any Indebtedness hereunder, or under any
Note, or any obligations under any Warrant remain outstanding.

 


7.             EVENTS OF DEFAULT; REMEDIES.


 

7.1.  Events of Default.  The occurrence of any one or more of the following
events shall constitute an event of default hereunder (“Event of Default”):

 


(A)           IF BORROWER SHALL FAIL TO PAY (I) AS AND WHEN DUE, ANY PAYMENT OF
PRINCIPAL UNDER THIS AGREEMENT OR THE NOTE, AND (II) ANY PAYMENT OF INTEREST OR
EXPENSES PAYABLE UNDER THIS AGREEMENT OR THE NOTE AND SUCH FAILURE TO PAY IS NOT
CURED WITHIN TEN (10) DAYS FOLLOWING THE DATE SUCH PAYMENT IS DUE;


 

(b)           If, pursuant to or within the meaning of the United States
Bankruptcy Code or any other federal, state, or applicable foreign law relating
to insolvency or relief of debtors (collectively, a “Bankruptcy Law”), Borrower
shall (i) commence a voluntary case or proceeding; (ii) consent to the entry of
an order for relief against it in an involuntary case; (iii) consent to the
appointment of a trustee, receiver, assignee, liquidator or similar official;
(iv) make an assignment for the benefit of its creditors; or (v) admit in
writing its inability to pay its debts as they become due;

 

19

--------------------------------------------------------------------------------


 


(C)           IF (I) A CASE IS COMMENCED AGAINST BORROWER PURSUANT TO ANY
BANKRUPTCY LAW, OR (II) A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR
DECREE UNDER ANY BANKRUPTCY LAW THAT (A) IS FOR RELIEF AGAINST BORROWER IN AN
INVOLUNTARY CASE, (B) APPOINTS A TRUSTEE, RECEIVER, ASSIGNEE, LIQUIDATOR OR
SIMILAR OFFICIAL FOR BORROWER OR SUBSTANTIALLY ALL OF THE PROPERTIES OF ANY OF
BORROWER, OR (C) ORDERS THE LIQUIDATION OF BORROWER, AND, IN EACH CASE, THE
CASE, ORDER OR DECREE IS NOT DISMISSED WITHIN SIXTY (60) DAYS;


 


(D)           IF BORROWER SHALL FAIL TO COMPLY WITH OR PERFORM (I) THE COVENANTS
SET FORTH IN SECTION 5.1 HEREOF; OR (II) ANY PROVISION OF THE WARRANTS;


 


(E)           IF BORROWER SHALL FAIL TO COMPLY WITH OR PERFORM ANY OTHER
COVENANT OR OTHER AGREEMENT SET FORTH HEREIN, OR IN ANY NOTE, WHICH FAILURE IS
NOT CURED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE FROM LENDER;


 


(F)            IF ANY REPRESENTATION OR WARRANTY BY BORROWER HEREIN CONTAINED IS
FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE;


 


(G)           IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING WITH
RESPECT TO THE COMERICA AGREEMENT OR THE GE CAPITAL FACILITY (OTHER THAN EVENTS
OF DEFAULT DESCRIBED ON SCHEDULE 4.8(B), INCLUDING ANY CROSS-DEFAULTS ARISING
THEREFROM), WHICH EVENT OF DEFAULT PERMITS COMERICA OR GE CAPITAL, AS
APPLICABLE, TO ACCELERATE THE INDEBTEDNESS UNDER THE COMERICA AGREEMENT OR THE
GE CAPITAL FACILITY AS APPLICABLE; OR


 


(H)           IF A LIQUIDITY EVENT OCCURS.


 

7.2.  Remedies.

 


(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER OTHER THAN AS
PROVIDED IN SECTIONS 7.1(B) OR (C) ABOVE (UNLESS CURED BY BORROWER OR WAIVED BY
LENDER), THE ENTIRE UNPAID PRINCIPAL BALANCE OF THE NOTE, TOGETHER WITH ALL
ACCRUED INTEREST THEREON, MAY BE DECLARED BY LENDER DUE AND PAYABLE.  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT AS PROVIDED IN SECTION 7.1(B) OR (C) ABOVE,
THE ENTIRE UNPAID PRINCIPAL BALANCE OUTSTANDING HEREUNDER AND UNDER THE NOTE,
TOGETHER WITH ALL ACCRUED INTEREST THEREON, SHALL, SUBJECT TO THE TERMS AND
CONDITIONS OF THE SUBORDINATION AGREEMENTS) BE IMMEDIATELY DUE AND PAYABLE
REGARDLESS OF ANY PRIOR FORBEARANCE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, IN NO EVENT SHALL THE INTEREST PAYABLE ON THE UNPAID
PRINCIPAL BALANCE OF THE LOANS EXCEED THE MAXIMUM RATE PERMITTED UNDER
APPLICABLE LAWS.  IN THE EVENT THAT SUCH RATE OF INTEREST EXCEEDS THE MAXIMUM
RATE PERMITTED UNDER APPLICABLE LAWS, SUCH EXCESS SHALL BE DEEMED ADDITIONAL
PRINCIPAL PAYMENTS UNDER THIS AGREEMENT AND THE NOTE.


 


(B)           IN ADDITION, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (UNLESS
CURED BY BORROWER OR WAIVED BY LENDER) AND FOR, BUT ONLY FOR, THE PERIOD DURING
WHICH SUCH EVENT OF DEFAULT REMAINS UNCURED OR HAS NOT BEEN WAIVED IN WRITING BY
LENDER, THE INTEREST DUE ON THE PRINCIPAL BALANCE OUTSTANDING HEREUNDER SHALL,
UPON NOTICE FROM LENDER, ACCRUE AT A RATE OF SEVENTEEN PERCENT (17%) PER ANNUM
(CALCULATED IN THE SAME MANNER AS PROVIDED ABOVE) RATHER THAN THE RATE SPECIFIED
IN THE NOTE, IN EACH OF THE PREAMBLE AND SECTION 1.1 THERETO.


 


(C)           NO FAILURE OR DELAY ON THE PART OF ANY PARTY HERETO IN THE
EXERCISE OF ANY RIGHT HEREUNDER SHALL IMPAIR SUCH RIGHT OR BE CONSTRUED TO BE A
WAIVER OF, OR ACQUIESCENCE IN, ANY BREACH OF ANY

 

20

--------------------------------------------------------------------------------


 


REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT HEREIN, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR
OF ANY OTHER RIGHT.  ALL RIGHTS AND REMEDIES OF LENDER EXISTING PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF,
ANY RIGHTS OR REMEDIES OTHERWISE AVAILABLE, WHETHER BY CONTRACT, AT LAW, IN
EQUITY OR OTHERWISE.


 


8.             MISCELLANEOUS.


 

8.1.  Governing Law; Submission to Jurisdiction.

 


(A)           THIS AGREEMENT AND THE DOCUMENTS AND INSTRUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF THE
CONFLICT OF LAWS THEREOF.


 


(B)           THE PARTIES HERETO AGREE THAT ANY SUIT, ACTION OR PROCEEDING
INSTITUTED AGAINST ONE OR MORE OF THEM WITH RESPECT TO THIS AGREEMENT (INCLUDING
ANY EXHIBITS HERETO) SHALL BE BROUGHT IN ANY FEDERAL OR STATE COURT LOCATED IN
THE STATE OF DELAWARE OR SUCH OTHER JURISDICTION AGREED UPON BY THE PARTIES. 
THE PARTIES HERETO, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, IRREVOCABLY
WAIVE ANY OBJECTION OR DEFENSE TO THE INSTITUTION OF ANY ACTION IN DELAWARE
BASED ON IMPROPER VENUE, THE CONVENIENCE OF THE FORUM OR THE JURISDICTION OF
SUCH COURTS, OR FROM THE EXECUTION OF JUDGMENTS RESULTING THEREFROM, AND THE
PARTIES HERETO IRREVOCABLY ACCEPT AND SUBMIT TO THE JURISDICTION OF THE
AFORESAID COURTS IN ANY SUIT, ACTION OR PROCEEDING AND CONSENT TO THE SERVICE OF
PROCESS BY CERTIFIED MAIL AT THE ADDRESS SET FORTH IN SECTION 8.4 HEREOF.


 

8.2.  Assignments; Successors; Third Party Rights.  No party to this Agreement
may assign any of its rights under this Agreement without the prior written
consent of the other parties hereto which consent, in respect of any assignment
by Lender, shall not be unreasonably withheld; provided that Lender may assign
its rights hereunder to one or more affiliates without the consent of Borrower
and provided further that any such assignee agrees in writing to be subject to
the terms and conditions of each of the Subordination Agreements then in
effect.  Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors, heirs,
personal representatives, executors and permitted assigns of the parties. 
Borrower shall maintain a registry of the owners of the Note in a manner that
complies with the book entry form of registration for purposes of
Section 871(h) of the Code.  Nothing expressed or referred to in this Agreement
will be construed to give any Person other than the parties to this Agreement
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.

 

8.3.  Entire Agreement; Amendment.  This Agreement and the other Loan Agreements
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and thereof and they supersede, merge and
render void every other prior written and/or oral understanding or agreement
among or between the parties hereto including without limitation the Prior
Mezzanine Facility. This Agreement, the Note and the Warrants may not be amended
except by a written agreement executed by Borrower and Lender.

 

8.4.  Notices.  All notices, consents, waivers, or other communications required
or permitted under this Agreement shall be in writing and shall be delivered or
sent to the parties hereto at the following addresses or fax numbers, or at such
other address or fax number as Lender or Borrower may give by notice to the
other party and will be deemed to have been duly given and received: (a) on the
date of receipt if personally delivered, (b) five days after being sent by mail,
postage prepaid, (c) the date of receipt, if sent by registered or certified
mail, postage prepaid, (d) when sent by facsimile or telecopier transmission if
sent during normal business hours of the recipient, if not, then on the next
Business Day,

 

21

--------------------------------------------------------------------------------


 

provided, that confirmation or receipt by the receiving party’s receiver can be
documented, or (e) one Business Day after having been sent by a recognized
overnight courier service upon confirmation of delivery by such courier service:

 


 


(A)


IF TO LENDER:


 


 


 


 

 

Safeguard Delaware, Inc.

 

 

1105 N. Market Street

 

 

Suite 1300

 

 

Wilmington, DE 19801

 

 

Fax: 610.293.0601

 

 

 

 

 

with a courtesy copy to:

 

 

 

 

 

Safeguard Scientifics, Inc.

 

 

435 Devon Park Drive, Building 800

 

 

Wayne, PA 19087

 

 

Attention: Brian J. Sisko, Esquire

 

 

Fax: 610.482.9105

 

 

 

 


 


(B)


IF TO BORROWER:


 


 


 


 

 

Clarient, Inc.

 

 

31 Columbia

 

 

Aliso Viejo, CA 92656

 

 

Attention: James Agnello, Senior Vice President &
Chief Financial Officer

 

 

Fax: 949.425.5863

 

 

 

 

 

with a courtesy copy to:

 

 

 

 

 

Latham & Watkins LLP

 

 

633 West Fifth Street, Suite 4000

 

 

Los Angeles, CA 90071-2007

 

 

Attention: W. Alex Voxman, Esquire

 

 

Fax: 213.891.8763

 

 

8.5.  Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
shall any single or partial exercise of any such right preclude other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available, whether by contract, at law, in equity or otherwise.

 

8.6.  Severability.  If any provision of this Agreement or the application of
any such provision to any party or circumstance shall be determined by any court
of competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to any party
or circumstance other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law. If the final judgment of a
court of competent jurisdiction declares that any item or provision hereof is

 

22

--------------------------------------------------------------------------------


 

invalid or unenforceable, the parties hereto agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration or area of the term or provision, or to delete specific
words or phrases, and to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.

 

8.7.  Section Headings; Construction.  The headings in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. In this Agreement (a) words denoting the singular include the
plural and vice versa, (b) “it” or “its” or words denoting any gender include
all genders, (c) the word “including” means “including, without limitation,”
whether or not expressed and (d) any reference herein to a Section, Article,
Schedule or Exhibit refers to a Section or Article of, or a Schedule or
Exhibit to, this Agreement, unless otherwise stated. Each party acknowledges
that it has been advised and represented by counsel in the negotiation,
execution and delivery of this Agreement and accordingly agrees that if an
ambiguity exists with respect to any provision of this Agreement, such provision
shall not be construed against any party because such party or its
representatives drafted such provision.

 

8.8.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

8.9.  Fees and Expenses.  Except as otherwise expressly set forth herein, all
fees, costs and expenses incurred by Borrower or Lender and payable to third
parties in connection with the negotiation, execution and delivery of this
Agreement or any amendment thereto and the other Loan Documents and the
performance of the transactions contemplated hereby and thereby shall be paid by
the party incurring such fees, costs or expenses, except Borrower shall be
responsible for the reasonable fees, costs or expenses of Lender payable to
third parties and incurred in connection with any amendment of this Agreement
made at Borrower’s request.

 

8.10.  Reinstatement.  Notwithstanding anything contained herein to the
contrary:  (a) this Agreement and the other Loan Documents shall remain in full
force and effect and continue to be effective should any petition be filed by or
against Borrower liquidation or reorganization, should Borrower become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of Borrower’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the obligations hereunder or under
the Note, or any part thereof, is, pursuant to applicable law, rescinded,
avoided or reduced in amount, or must otherwise be restored or returned by
Lender, whether as a “voidable preference,” “fraudulent transfer,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made; and (b) in the event that any payment, or any part thereof, is
rescinded, avoided, reduced, restored or returned, the Note shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, avoided,
reduced, restored or returned.

 

8.11.  Payment on Non-Business Days.  Whenever any payment to be made hereunder
shall be stated to be due on a day other than a Business Day, such payment may
be made on the next succeeding Business Day, provided however that such
extension of time shall be included in the computation of interest due in
conjunction with such payment or other fees due hereunder, as the case may be.

 

8.12.  Time of Day.  All time of day restrictions imposed herein shall be
calculated using Delaware local time.

 

23

--------------------------------------------------------------------------------


 

8.13.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE NOTE OR COLLATERAL SECURITY DOCUMENTS OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER’S
ENTERING INTO THIS AGREEMENT.

 


9.             LENDER REPRESENTATIONS.


 

9.1.  Lender Representations.  Lender represents and warrants to the Borrower as
follows:

 


(A)           LENDER IS ACQUIRING THE WARRANTS AND THE NOTES, AND (IF AND WHEN
IT EXERCISES THE WARRANTS) IT WILL ACQUIRE THE SHARES OF COMMON STOCK UNDERLYING
THE WARRANTS (THE “WARRANT SHARES” AND, TOGETHER WITH THE WARRANTS AND THE
NOTES, THE “SECURITIES”), FOR ITS OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW
TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF, NOR WITH ANY
PRESENT INTENTION OF DISTRIBUTING OR SELLING THE SAME; AND THE LENDER HAS NO
PRESENT OR CONTEMPLATED AGREEMENT, UNDERTAKING, ARRANGEMENT, OBLIGATION,
INDEBTEDNESS OR COMMITMENT PROVIDING FOR THE DISPOSITION THEREOF.


 


(B)           LENDER HAS MADE SUCH INQUIRY CONCERNING THE BORROWER AND ITS
BUSINESS AND PERSONNEL AS IT HAS DEEMED APPROPRIATE AND HAS HAD THE OPPORTUNITY
TO DISCUSS, ASK QUESTIONS AND RECEIVE ANSWERS WITH RESPECT TO THE BORROWER’S
BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS WITH THE BORROWER’S MANAGEMENT; AND
LENDER HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCE AND BUSINESS THAT IT
IS CAPABLE OF EVALUATING THE RISKS AND MERITS OF ITS FUNDING OF THE NOTE AND
PURCHASE OF THE WARRANTS.


 


(C)           LENDER ACKNOWLEDGES THAT THE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT AND MUST BE HELD INDEFINITELY UNLESS SUBSEQUENTLY
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.


 

[SIGNATURE PAGES FOLLOW]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

BORROWER:

 

 

 

CLARIENT, INC.

 

 

 

By:

     /s/ James Agnello

 

 

Name:

James Agnello

 

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

LENDER:

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

By:

     /s/ Brian J. Sisko

 

 

Name:

Brian J. Sisko

 

 

Title:

Vice President

 

 

Amended and Restated Senior Subordinated Revolving Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------